Case: 20-50234     Document: 00515798086         Page: 1     Date Filed: 03/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-50234                      March 26, 2021
                                                                     Lyle W. Cayce
                                                                          Clerk
   Merlon Hines,

                                                           Plaintiff—Appellant,

                                       versus

   W. Wisser, Judge; Lorie Davis; Stephanie McFarland,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 1:20-CV-53


   Before Stewart, Graves, and Higginson, Circuit Judges.
   Per Curiam:*
          Merlon Hines, Texas prisoner # 1389311, moves for leave to proceed
   in forma pauperis (IFP) in this appeal from the district court’s dismissal as
   frivolous of his 42 U.S.C. § 1983 complaint. The district court determined
   that Hines’s claims were barred by judicial and prosecutorial immunity and
   by Heck v. Humphrey, 512 U.S. 477 (1994). For these same reasons, the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50234      Document: 00515798086          Page: 2    Date Filed: 03/26/2021




                                    No. 20-50234


   district court denied Hines permission to proceed IFP on appeal and certified
   that the appeal was not taken in good faith.
          By moving to proceed IFP, Hines is challenging the district court’s
   certification that this appeal was not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
   “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation marks and citations omitted).
          Hines fails to challenge the district court’s reasons for dismissing his
   claims and certifying that the appeal was not taken in good faith. Because he
   fails to adequately brief any relevant issues, they are abandoned.          See
   Brinkmann v. Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
   1987). Accordingly, his motion for leave to proceed IFP on appeal is
   DENIED, and the appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
   at 202 & n.24; 5TH CIR. R. 42.2.
          The dismissal of Hines’s complaint by the district court as frivolous
   and the dismissal of this appeal as frivolous count as strikes under 28 U.S.C.
   § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763 (2015); Brown v.
   Megg, 857 F.3d 287, 290-91 (5th Cir. 2017). Hines is WARNED that if he
   accumulates three strikes, he may not proceed in forma pauperis in any civil
   action or appeal while he is incarcerated or detained in any facility unless he
   is in imminent danger of serious physical injury. See § 1915(g).




                                          2